     Case 5:19-cv-02289-JGB-SP Document 34 Filed 09/24/20 Page 1 of 1 Page ID #:125




      DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
      MALAKAUSKAS LAW, APC
 2    7345 South Durango Drive
      Suite B-107-240
 3    Las Vegas, NV 89113
      Tel: 866-790-2242 / Fax: 888-802-2440
 4
      daniel@malakauskas.com
 5
      Attorney for Plaintiff: Frank Singh
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   CENTRAL DISTRICT OF CALIFORNIA
 9
                                               EASTERN DIVISION
10
11
      FRANK SINGH,                                         Case No.: 5:19-cv-02289-JGB-SP
12
                                 Plaintiff,
13    v.                                                   NOTICE OF SETTLEMENT
14
      INDIAN HILL MANAGEMENT, INC., as
15    an entity and doing business as “McDonald’s
      Restaurant         #10992”, MCDONALD’S
16    CORPORATION and DOES 1-50, Inclusive,
17
                                 Defendants.
18
      LET THIS HONORABLE COURT TAKE NOTICE:
19
20           Plaintiff hereby submits this Notice of Settlement to notify the Court that the lawsuit has

21    been settled. Plaintiff also requests ninety (90) days in which to file the dismissal in order to ensure

22    that parties are able to perform under the terms of the settlement agreement.

23
24    Date: September 24th, 2020                                       Respectfully Submitted,

25                                                                     /s/Daniel Malakauskas______________
                                                                       By: Daniel Malakauskas, of,
26                                                                     MALAKAUSKAS LAW, APC,
27                                                                     Attorney for Plaintiff

28




                                                Notice of Settlement
                                                                                                                 1
